Citation Nr: 0433546	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-01 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2001 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD, initially 
evaluated as 30 percent disabling.  The veteran appealed the 
evaluation.  The evaluation was increased to 50 percent 
during the course of this appeal.  The Board will review the 
propriety of the ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected PTSD.  It is noted that at his hearing on 
appeal he testified that he has been receiving outpatient 
therapy at the VA medical center in Palestine, Texas on a 
weekly basis.  Copies of these records should be obtained.  
In addition, it is noted that on VA examination in August 
2002, the veteran was diagnosed as having PTSD and dementia, 
but the examiner did not make separate GAF scores.  
Additional examinations, performed by VA in April and July 
2003, while not actually diagnosing dementia, noted that the 
veteran was not employable due to abuse of drugs and 
prescriptions that had caused very poor memory.  At his 
hearing on appeal, the veteran raised the issue of service 
connection for dementia as secondary to PTSD.  This issue is 
intertwined with the evaluation of the veteran's PTSD and 
must be adjudicated prior to appellate consideration.  
Finally, it is noted that the veteran has received treatment 
since April 1998 from Laurence W. Cunningham, D.O.  Copies of 
these treatment records should be obtained.  

In view of the following, the claim is remanded for the 
following:

1.  The RO should take customary measures 
to obtain copies of reports of the 
veteran's treatment from Laurence W. 
Cunningham, D.O. and at the VA medical 
facility in Palestine, Texas.  

2.  The VA should arrange for the veteran 
to undergo a VA psychiatric evaluation to 
ascertain the precise nature and extent 
of his psychiatric disorders.  The 
examiner should be requested to render an 
opinion regarding the proper diagnosis or 
diagnoses of the veteran's psychiatric 
condition.  The examiner should be 
requested to render differential 
diagnoses and assign separate and 
distinct GAF scores, if possible.  If 
this is not possible, he should be so 
say.  The examiner should also be 
requested to render an opinion regarding 
whether it is at least as likely as not 
that any diagnosed psychiatric disorder 
may be proximately due to or aggravated 
by his service-connected PTSD.  The 
claims folder should be made available 
for review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

3.  Thereafter, the RO should 
readjudicate the issues, including the 
veteran's claimed issue of service 
connection for dementia as related to his 
PTSD, on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




